Judge Underwood,
delivered the opinion of the Court.
In March, 1825, the court dissolved Noland’s injunction with damages. The amount of damages awarded are not stated upon the record, but they are to be ascertained by reference to the judgment, and a calculation made thereon, at the rate of ten per cent, upon the amount therepf. If in any case, it would be correct to leave the damages unsettled by the court, and refer it to the clerk, in this instance it cannot be sustained; because the criterion furnished *583íis the basis of the calculation, is wrong. The court awarded ten per cent, damages, on the amount of the whole judgment, when the defendant acknowledges a credit. Damages should certainly not be given on the amount credited. It does not appear in the record, whit sum was credited. The court should have settled it, and not left it to the clerk; In September,-1827, a final decree was rendered, again dissolving the injunction and dismissing the bill, and awarding ten percent damages on $64 17 3-4 cents; Why damages should again be given on this sum, does not appear, and why they should be limited to this sum, does not appear. It was clearly erroneous to give damages' twice.
Denny, for plaintiff; Hanson, for defendant.
Wherefore, both decrees awarding damages, must be and are hereby reversed and set aside, and the cause remanded.
The plaintiff in error must recover his costs.